Appellant was convicted of manslaughter, his punishment being assessed at five years confinement in the penitentiary.
There is a purported statement of facts in the record signed by the attorneys but not approved by the judge. The clerk certifies that it is a correct copy of the original statement of facts on file in his office. As the statement of facts is presented, it can not be considered for want of the approval of the judge. The other question raised in the motion for new trial is based on the failure of the court to grant an application for continuance. There was a bill of exceptions reserved to the ruling of the court refusing the continuance, but in the absence of statement of facts we are unable to revise the ruling of the court refusing to continue the case. As the matter is presented the judgment will be affirmed.
Affirmed. *Page 193 
                          ON REHEARING.                         March 4, 1914.